DaNFOXíth, J.
In each of these cases precisely the same questions are involved. The person appointed to preside at the hearing before the jury instructed them that the petitioners could not recover damages for that portion of the land taken within the limits of the highway. It may admit of a question under the circumstances of these cases whether this ruling is not correct, even if the petitioners were the owners of the land so taken. If not the owners the ruling was right. We may, perhaps, infer that the title was in them, but the cases do not show it, and exceptions will *303not be sustained unless the case shows affirmatively that the excepting party has been aggrieved by the ruling complained of.
The other rulings of the presiding officer are clearly in accordance with the law.
But a question of considerable importance as a matter of practice has been raised, which it may be well to have settled. No written motion to set aside the verdict was filed in the court to which it was returned, and if such were necessary the cases are improperly here.
This is a statute process and the provisions of the statute must be strictly followed. Those provisions are found in R. S., c. 18, §§ 12, 13 ; and it is material now to consider only those found in § 18, relating to the return of the verdict and the manner in which objections may be made to it. After the verdict lias been duly made up and sealed it is to be banded to thé officer in charge, who is to return it to the next term of the court “ to be held in the same county.” The statute then provides that, “ said court shall receive said verdict and the certificate and report of the person presiding. Either party interested therein may file a written motion to set aside said verdict, for the same cause that a verdict rendered in court may be set aside. The court shall hear any competent evidence relating to the same, adjudicate thereon, and confirm the verdict, or set it aside for good canse, reserving the right to except as in other cases.” These are all the provisions requiring any return on the part of the court in relation to the verdict. They are simple and plain. In the first-place, the court shall receive the verdict. If neither party have any objection to it, no further action is required; the verdict then becomes a matter of record and is the foundation of the judgment on the petition, precisely as a verdict received from a jury in court goes to judgment necessarily, when no objection is made to it; but either party may make any objections to a verdict thus returned which he might make to one rendered in court.
There is, however, no way provided in •which these objections can be made except in writing, and no way in which they can be *304carried to the law court, otherwise than by exceptions to the rulings of the presiding justice in his adjudication upon this written ■motion. There is no provision for any exceptions to the rulings of the person presiding. But if such rulings are objected to, such objections may be stated in the written motion, and the certificate of such rulings, required to be returned with the verdict, becomes the competent evidence upon which the court is to adjudicate.
The result is that the only way in which questions of law involved in cases of this kind can be presented to the full court, is by a written motion to set the verdict aside, in which the objections to it, whether of law or fact, must be sot out, filed in the court to which the verdict is returned, and by exceptions to the ruling of the court upon that motion. Exceptions dismissed.
Appleton, C. J.; Cutting, Dickerson, Virgin, and Peters, JJ., concurred.